DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 08/26/2022 has been entered.  Claims 1-11 and 13-20 are now pending.

Claim Objections
Claim 18, 19 objected to because of the following informalities:  
Line 3, Claim 18, “the the first” should change to “the first”.
Line 3, Claim 19, “the the first” should change to “the first”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 17 as amended is directed to a base station device, and recites claim limitation “receive second resource information which indicates, among radio resources of which access rights are acquired by a second terminal device by performing carrier sense, a radio resource available to a second communication device other than the second terminal device; and transmit a signal by using the radio resource available to the second communication device.”  Applicant has not specifically pointed out support for the aforementioned claim limitation from the speciation nor does there appear to be a disclosure of the claim limitation in the speciation.  Thus, the claim limitation is considered new matter. 


Claim Rejections - 35 USC § 103
Claims 1-8, 10-11, 13, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0228995 A1) hereinafter “Yang”, in view of Yu et al. (US 2019/0014595 A1) hereinafter “Yu”.
Regarding claim 1:
Yang discloses a first terminal device (Fig. 3, 900, Fig. 5a, Third terminal device) comprising: 
a circuitry (Fig. 3, 910, [0139]) configured to: receiving second resource information (Fig. 5a, S405, Third downlink control information/Second downlink control information during second time length), which indicates, among radio resources of which access rights are acquired by a terminal device (Fig. 5a, First terminal device) by performing carrier sense (Fig. 5a, Cat. 4 LBT), a radio resource available to a second communication device (Fig. 5a, Third terminal device) other than the terminal device; and transmit a signal by using the radio resource available to the second communication device (Fig. 5a, Uplink data during Third time length).
Yang does not disclose the circuitry is configured to transmit first resource information, which indicates a radio resource available to a first communication device among radio resources of which access rights are acquired by performing carrier sense, on an uplink or a sidelink. 
Yu teaches transmitting information indicating a radio resource available to another communication device among radio resources of which access rights are acquired by performing carrier sense (Para. [0138], [0143], configuration information of the current channel occupancy time window; Fig. 4, S401, S407, S408).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in view of the teaching by Yu to include the feature the circuitry is configured to transmit first resource information, which indicates a radio resource available to a first communication device among radio resources of which access rights are acquired by performing carrier sense, on an uplink or a sidelink, in order to enable dynamic configuration of first and second time lengths by a terminal device. 
Regarding claim 2:
Yang does not disclose the first resource information includes information indicating a radio resource of which an access right is acquired by the first terminal device.
Yu teaches a network device transmits the configuration information includes information indicating a radio resource of which an access right is acquired by the network device (Para. [0137] and [0143]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in view of the teaching by Yu to include the feature that the first resource information includes information indicating a radio resource of which an access right is acquired by the first terminal device in order to enable dynamic configuration of the first and second time lengths.
	Regarding claim 3:
Yang does not disclose the first resource information includes information indicating an interval from a time resource in which the first resource information is transmitted to a last time resource of a radio resource of which an access right is acquired by the first terminal device.
Yu teaches the first resource information includes information indicating an interval from a time resource in which the first resource information is transmitted to a last time resource of a radio resource of which an access right is acquired by the terminal device (Para. [0143]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in view of the teaching by Yu to include the feature the first resource information includes information indicating an interval from a time resource in which the first resource information is transmitted to a last time resource of a radio resource of which an access right is acquired by the first terminal device in order to enable dynamic configuration of the first and second time lengths.
	Regarding claim 4:
Yang does not disclose wherein the first resource information includes information indicating a last time resource of a radio resource of which an access right is acquired by the first terminal device.
Yu teaches the first resource information includes information indicating a last time resource of a radio resource of which an access right is acquired by the terminal device (Para. [0143]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in view of the teaching by Yu to include the feature the first resource information includes information indicating a last time resource of a radio resource of which an access right is acquired by the first terminal device in order to enable dynamic configuration of the first and second time lengths.
Regarding claim 5:
Yang does not disclose the first resource information includes information indicating a first time resource of a radio resource of which an access right is acquired by the first terminal device.
Yu teaches the first resource information includes information indicating a first time resource of a radio resource of which an access right is acquired by the terminal device (Para. [0143]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in view of the teaching by Yu to include the feature the first resource information includes information indicating a first time resource of a radio resource of which an access right is acquired by the first terminal device in order to enable dynamic configuration of the first and second time lengths.
	Regarding claim 6:
Yang does not disclose the first resource information includes information indicating a channel access priority class of a radio resource of which an access right is acquired by the first terminal device.
Yu teaches information indicating a channel access priority class of a radio resource of which an access right is acquired by the terminal device (Para. [0147], first threshold, a maximum quantity of data packets allowed to be sent in the first time window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in view of the teaching by Yu to include the feature the first resource information includes information indicating a channel access priority class of a radio resource of which an access right is acquired by the first terminal device in order to prioritize transmission for terminal devices meeting a transmission condition.
	Regarding claim 7:
Yang does not disclose the first resource information includes information indicating a radio resource to be used by the terminal device among radio resources of which access rights are acquired by the first terminal device.
Yu teaches the first resource information includes information indicating a radio resource to be used by the terminal device among radio resources of which access rights are acquired by the terminal device (Para. [0143]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in view of the teaching by Yu to include the feature the first resource information includes information indicating a radio resource to be used by the terminal device among radio resources of which access rights are acquired by the first terminal device in order to enable dynamic configuration of the first and second time lengths.
Regarding claim 8:
Yang does not disclose the circuitry is further configured to transmit the first resource information in a part of time resources used continuously.  However, Yang teaches a terminal device can be configured to transmit uplink information in a part of time resources used continuously (Fig. 5a, First time length).
Yu teaches transmitting the first resource information (Para. [0138], [0143]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in view of the teaching by Yu to include the feature the circuitry is further configured to transmit the first resource information in a part of time resources used continuously in order to enable dynamic configuration of the first and second time lengths by the terminal device.  
	Regarding claim 10:
Yang further discloses the circuitry is further configured to transmit the first resource information by using a physical channel (Fig. 4a/4b, a uplink channel for uplink information) different from a physical channel used for data transmission (Fig. 4a/4b, a downlink channel for downlink data).
	Regarding claim 11:
Yang does not disclose the circuitry transmits the first resource information by using a physical channel that is able to be commonly received by different operators (Para. [0072], using a uplink channel in an unlicensed frequency band, an unlicensed frequency band is able to be commonly received by different operators). 
Regarding claim 13:
Yang further discloses a type of a signal transmittable by using a radio resource available to the second communication device is limited (Para. [0121], uplink data is limited by the remaining time of the MCOT obtained by the first terminal device).
Regarding claim 17:
Yang discloses a base station device (Fig. 3, 800, Fig. 4a/4b, Network device) comprising: a circuitry (Fig. 3, 810, [0139]) configured to use a resource available to another communication device (e.g. the Network device) other than a first terminal device (Fig. 4a/4b, First terminal device) for communication (Fig. 4a/4b, First downlink control information and downlink data during second time length) among radio resources of which access rights are acquired by the first terminal device by performing carrier sense (Fig. 4a/4b, Cat. 4 LBT); and use second resource information which indicates, among radio resources of which access rights are acquired by a second terminal device by performing carrier sense, a radio resource available to a second communication device other than the second terminal device; and transmit a signal by using the radio resource available to the second communication device (a second terminal device, e.g. one of the terminal devices 211 to 214 in Fig. 2, as the role of the first terminal device).
Yang does not disclose the circuitry configured to receive resource information which indicates the resource available to another communication device from the terminal.
Yu teaches receiving information indicating a resource available to another communication device among radio resources of which access rights are acquired by performing carrier sense (Para. [0138], [0143], configuration information of the current channel occupancy time window; Fig. 4, S401, S407, S408).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in view of the teaching by Yu to include the feature that the circuitry configured to receive resource information which indicates the resource available to another communication device from the terminal in order to enable dynamic configuration of first and second time lengths. 
Regarding claim 18:
Yang further discloses wherein the circuitry is further configured to transmit a signal based on the first resource information by using a radio resource available to the first communication device (Fig 4a/4b, First downlink control information and downlink data).
	Regarding claim 19:
Yang further discloses wherein the circuitry is further configured to transmit a grant message giving an instruction on transmission of a signal in a radio resource available to the first communication device to the second terminal device other than the first terminal device based on the first resource information (Para. [0042], first downlink control information).
Regrading claim 20:
Yang discloses a method performed by a processor (Fig. 3, 900, Fig. 5a, Third terminal device), comprising: receiving second resource information (Fig. 5a, S405, Third downlink control information /Second downlink control information during second time length), which indicates, among radio resources of which access rights are acquired by a terminal device (Fig. 5a, First terminal device) by performing carrier sense (Fig. 5a, Cat. 4 LBT), a radio resource available to a second communication device (Fig. 5a, Third terminal device) other than the terminal device; and transmit a signal by using the radio resource available to the second communication device (Fig. 5a, Uplink data during Third time length).
Yang does not disclose transmitting first resource information, which indicates a radio resource available to a first communication device among radio resources of which access rights are acquired by performing carrier sense, on an uplink or a sidelink. 
Yu teaches transmitting information indicating a radio resource available to another communication device among radio resources of which access rights are acquired by performing carrier sense (Para. [0138], [0143], configuration information of the current channel occupancy time window; Fig. 4, S401, S407, S408).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in view of the teaching by Yu to include the feature transmitting first resource information, which indicates a radio resource available to a first communication device among radio resources of which access rights are acquired by performing carrier sense, on an uplink or a sidelink, in order to enable dynamic configuration of first and second time lengths. 

Allowable Subject Matter
Claims 9 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Response to Arguments
The rejections of claims 1 and 17 under 35 U.S.C. 112(a) have been withdrawn in view of the amendment to the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465